                  Case 8:20-cv-03167-TDC Document 5-1 Filed 12/01/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT, FOR THE DISTRICT OF MARYLAND
                                       FOR THE DISTRICT OF MARYLAND

Lucas Delcid, Danielle Harris, Milena Radulovic On Behalf of      Case No. :8:20-cv-031 67-TDC
Themselves and All Others Similary Situated




Michael lsabella, Johannes Allender, Taha lsmail and
Dhiandra Olson

                        Defendant




           AFFIDAVTT OF SERVICE BY CERTIFIED MAIL RESTRICTED DELTVERY

That [, Shandora A. Burks hereby mlernnly affirm under penalties of perjury and upon personal knowledge that the contents of
the following document are true and do afEnn I am a competent psrson over 18 years of age, not a party to this action and that
I am certified and in good standing and/or authorized to serve process in the Judicial Circuit in which the process was served.

That on ll/2Ol2O2O at 437 W Palmetto St, Kill Devil Hills, NC 2'7948-7870I served Michael Isabella at his last known
address with the following documens Summons in a Civil Action, Complain! Case Management Order by US Certified Mail,
Restricted Delivery, Return Receipt Requeste4 Number 701830900001367953ffi siped by S. tsabellq following all the rules
for the above listed court.

That a copy of the US tvlail Rehrn Receipt is attached.




                                                   Contracted by tegal hocess Servers LLC
                                                   10015 Old Columbia Road, #8215
                                                   Columbiq lvD21046
                                                   (410) 5sl-6017
                                                   affi davit@legalprocessserversl lc. com




                                                                                                                  Order #:L204402
                                                                                                            Their File Lucas Delcid
